                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                 )
 DAVID TYRONE HILL,
                                                 )
                                                 )
                Plaintiff,                           Case No. 1:11-cv-874
                                                 )
                                                 )
         v.                                          Judge Dan Aaron Polster
                                                 )
                                                 )
 CUYAHOGA COUNTY, et al.,                            OPINION & ORDER
                                                 )
                                                 )
                Defendants.
                                                 )

       Plaintiff David Tyrone Hill filed this civil rights action on May 3, 2011, claiming that he

was assaulted by police officers and Cuyahoga County Jail corrections officers in 2002 and 2004.

Doc #: 1. Plaintiff’s case was dismissed on August 11, 2011 pursuant to 28 U.S.C. § 1915(e). Doc

#: 6. On June 5, 2019, almost seven years after this action had been dismissed, Plaintiff filed the

instant Motion to Give the Cashier Office at Trumbull Correctional Institution Notice that

Withdrawing Double Payment’s[sic] from the Monthly Balance and or Average Six Month

Balance is Contrary to Law. Doc #: 8. As the title of Plaintiff’s Motion suggests, Plaintiff

complains that the Trumbull Correctional Institution is withdrawing more from his prison account

than lawfully permitted. However, Trumbull Correctional Institution is not a party to this action

and this case was dismissed nearly seven years ago. Further, as cited in Plaintiff’s Motion, the

U.S. District Court is collecting funds from Plaintiff’s prison account for a different action: 3:09-

cv-889 Hill v. CRUMP Healthcare Administration, et al. Plaintiff filed two similar motions in that

case which were denied by Judge Zouhary because Hill does not allege he made any attempts to

exhaust the inmate grievance procedure, a necessary predicate to pursuing a claim in federal court.
Thus, the Court cannot properly consider Plaintiff’s Motion. Accordingly, Plaintiff’s Motion is

hereby DENIED.

       IT IS SO ORDERED.

                                               /s/ Dan Aaron Polster Aug. 22, 2019_
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




                                              2
